Name: Regulation (EU) NoÃ 464/2012 of the European Parliament and of the Council of 22Ã May 2012 amending Council Regulation (EC) NoÃ 617/2009 opening an autonomous tariff quota for imports of high-quality beef
 Type: Regulation
 Subject Matter: America;  trade;  animal product;  tariff policy
 Date Published: nan

 8.6.2012 EN Official Journal of the European Union L 149/1 REGULATION (EU) No 464/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 May 2012 amending Council Regulation (EC) No 617/2009 opening an autonomous tariff quota for imports of high-quality beef THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) A Memorandum of Understanding between the United States of America and the European Commission Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Communities was endorsed by the Council by letter of 12 May 2009 and signed in Geneva on 13 May 2009 (MoU with the United States). The aim of the MoU with the United States is to settle the long-standing World Trade Organisation (WTO) dispute between the European Union and the United States of America on Beef Hormones, European Communities  Measures Concerning Meat and Meat Products (Hormones) (DS 26). (2) The Government of Canada and the European Commission have reached an understanding, as documented in a Memorandum of Understanding between the Government of Canada and the European Commission Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by Canada to Certain Products of the European Union signed in Geneva on 17 March 2011 (MoU with Canada). The MoU with Canada sets out a roadmap of intended steps concerning the importation of high-quality beef into the European Union and the level of increased duties imposed by Canada on certain Union products in connection with the WTO dispute European Communities  Measures Concerning Meat and Meat Products (Hormones) (DS 48). (3) The MoU with the United States and the MoU with Canada provide for three-phased arrangements which gradually abolish the sanctions imposed by the United States and Canada on certain Union products pursuant to the authorisation of the WTO of 1999. In this regard the Union should progressively increase the autonomous tariff-rate quota for beef that is not treated with growth hormones and that fully complies with other import requirements of the Union. (4) Following the signature of the MoU with the United States, an annual Community import tariff quota of 20 000 tonnes (Phase 1), expressed in product weight, was opened for high-quality fresh, chilled or frozen beef falling within CN codes 0201, 0202, 0206 10 95 and 0206 29 91 by Council Regulation (EC) No 617/2009 (2). (5) The timetable set by the MoU with the United States plans to increase the annual quantity of the import tariff quota by 25 000 tonnes, once both Sides enter into Phase 2 of the MoU with the United States, which entails the United States lifting the remaining sanctions imposed by it. (6) The MoU with Canada envisages an increase of the initial annual quantity of 20 000 tonnes of high-quality beef by 1 500 tonnes. It also envisages that Canada lifts all remaining sanctions as soon as possible following the signature of the MoU with Canada. (7) The timetable set by the MoU with Canada envisages a further increase of the annual quantity of the import tariff quota by 1 700 tonnes, once both Sides enter into Phase 2 of the MoU with Canada. (8) In order to ensure uniform conditions for the implementation of Regulation (EC) No 617/2009, implementing powers should be conferred on the Commission. In particular, the Commission should be empowered to suspend the import tariff quota, in whole or in part, if the steps planned in the MoU with the United States or in the MoU with Canada are not taken or maintained by the United States or Canada respectively. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (3). (9) Regulation (EC) No 617/2009 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 617/2009 is hereby amended as follows: (1) Article 1 is amended as follows: (a) paragraph 1 is replaced by the following: 1. An annual Union import tariff quota of 21 500 tonnes, expressed in product weight, with order No 09.4449, is hereby opened for high-quality fresh, chilled or frozen beef covered by CN codes 0201, 0202, 0206 10 95. and 0206 29 91.; (b) the following paragraph is inserted: 1a. As of 1 August 2012, the annual Union import tariff quota referred to in paragraph 1 shall be increased to 48 200 tonnes, expressed in product weight.; (2) Article 2 is replaced by the following: Article 2 1. The import tariff quota referred to in Article 1 shall be managed by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 2a(2). 2. The Commission may suspend the application of the import tariff quota referred to in Article 1 by means of implementing acts, in whole or in part, in the event that either the United States or Canada do not take the steps planned in the Memorandum of Understanding between the United States and the European Commission (4) or in the Memorandum of Understanding between the Government of Canada and the European Commission (5), respectively. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 2a(2). (3) the following Article is inserted: Article 2a 1. The Commission shall be assisted by the Management Committee for the Common Organisation of Agricultural Markets established by Article 195(1) of Regulation (EC) No 1234/2007. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 (6). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 22 May 2012. For the European Parliament The President M. SCHULZ For the Council The President N. WAMMEN (1) Position of the European Parliament of 14 March 2012 (not yet published in the Official Journal) and decision of the Council of 26 April 2012. (2) OJ L 182, 15.7.2009, p. 1. (3) OJ L 55, 28.2.2011, p. 13. (4) Memorandum of Understanding between the United States of America and the European Commission Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Communities, endorsed by the Council by letter of 12 May 2009 and signed in Geneva on 13 May 2009. (5) Memorandum of Understanding between the Government of Canada and the European Commission Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by Canada to Certain Products of the European Union, signed in Geneva on 17 March 2011.; (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13)..